      Case: 1:17-md-02804 Doc #: 3781 Filed: 07/08/21 1 of 3. PageID #: 513167




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO:                         MDL No. 2804

    Montgomery County Board of County             Case No. 1:17-md-2804
    Commissioners, et al. v. Cardinal Health,
    Inc., et al. (N.D. Ohio Case No. 18-op-        Judge Dan Aaron Polster
    46326)


                UNOPPOSED MOTION TO DISMISS CVS HEALTH CORPORATION

        Pursuant to Rule 21 of the Federal Rules of Civil Procedure, Plaintiff Montgomery County

 Board of County Commissioners hereby moves to dismiss Defendant CVS Health Corporation

 from Montgomery County Board of County Commissioners, et al. v. Cardinal Health, Inc., et al.

 (N.D. Ohio Case No. 18-op-46326) without prejudice. CVS Health Corporation does not oppose

 this motion.

        WHEREFORE, Plaintiff Montgomery County respectfully requests that the Court grant

 this motion and dismiss CVS Health Corporation from the Montgomery County Board of County

 Commissioners case without prejudice.



 Date: July 8, 2021                                Respectfully submitted,

                                                   /s/ Mathias H. Heck, Jr.
                                                   Mathias H. Heck, Jr., (0014171)
                                                   Montgomery County Prosecuting Attorney
                                                   301 West Third Street
                                                   P.O. Box 972
                                                   Dayton, Ohio 45422
                                                   Telephone: (937) 225-5599
                                                   Fax Number: (937) 225-4822
                                                   E-mail: heckm@mcohio.org
Case: 1:17-md-02804 Doc #: 3781 Filed: 07/08/21 2 of 3. PageID #: 513168




                                       Attorney for Montgomery County

                                       /s/ Ward C. Barrentine
                                       Ward C. Barrentine, (0074366)
                                       Chief Assistant Prosecuting Attorney - Civil
                                       Division
                                       Montgomery County Prosecutor’s Office
                                       301 West Third Street
                                       4th Floor, Suite 461
                                       Dayton, Ohio 45422
                                       Telephone: (937) 496-7797
                                       E-mail: BarrentinW@mcohio.org
                                       Attorney for Montgomery County

                                       MOTLEY RICE, LLC
                                       /s/ Linda Singer
                                       Linda Singer
                                       Elizabeth Smith
                                       Motley Rice LLC
                                       401 9thStreet NW
                                       Suite 1001
                                       Washington, DC 20004
                                       (202) 386-9626
                                       lsinger@motleyrice.com
                                       esmith@motleyrice.com
                                       Pro hac vices to be submitted
                                       Attorney for Montgomery County

                                       Michael Elsner
                                       Lisa Saltzburg
                                       Motley Rice LLC
                                       28 Bridgeside Blvd.
                                       Mount Pleasant, South Carolina 29464
                                       (843) 216-9000
                                       melsner@motleyrice.com
                                       lsaltzburg@motleyrice.com
                                       Pro hac vices to be submitted
                                       Attorneys for Montgomery County
    Case: 1:17-md-02804 Doc #: 3781 Filed: 07/08/21 3 of 3. PageID #: 513169




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of July, 2021, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF System. The foregoing will

be served on counsel of record.



                                                            /s Lisa Saltzburg
